DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin W. King (Reg 42, 737) on 04/19/2022.
The application has been amended as follows: 
In regards to claim 1, (currently amended) A vehicle headlamp (1), which is configured to form a light pattern in front of a vehicle, the vehicle headlamp comprising: a first microprocessor (100); a first memory (110); a control-channel control unit (120); at least one first light module (211, 212) with a first output unit (221, 222); and at least one second light module (213, 214) with a second output unit (223, 224), wherein: the first microprocessor (100) is connected to the first memory (110) and the control-channel control unit (120), the control-channel control unit (120) communicates with the respective output unit (221, 222, 223) of the at least one first and second light module (211, 212, 213, 214) for purposes of data exchange, the control-channel control unit (120) is configured to receive at least one control message from a first electronic system (60) of the vehicle by way of a control channel (121), and to forward the control message at least partially to the first microprocessor (100), which by means of parts of the at least one control message forms control data, and with the control data controls at least one operating mode of the vehicle headlamp (1), the first microprocessor (100) is configured to retrieve and process first light data (111, 112), which are stored in the first memory (110), and to transmit the first light data to the respective output unit (221, 222, 223, 224) of the at least one first and second light module (211, 212, 213, 214), wherein the first and second output unit (221, 222, 223, 224) is configured to drive an optoelectronic component (231, 232, 233, 234) connected to the respective output unit (221, 222, 223, 224) by means of the first light data (111, 112), the at least one first light module (211, 212) is configured to modulate the light emitted from a first light source at least partially in the direction of at least one first projection optical system by means of a modulator, and to project a first light pattern in front of the vehicle, the at least one second light module (213, 214) comprises at least one second light source (2, 12), an optoelectronic component (233, 234) in which a plurality of controllable optical elements (230), which are electronically driven by the associated output unit (223, 224), are arranged, and at least one second projection optical system (4, 14) and the at least one second light module (213, 214) is configured to direct the light emitted by the second light source (2, 12) to the optical elements (230) of the optoelectronic component (233, 234), and to modulate the light at least partially by means of the optical elements (230) in the direction of the at least one second projection optical system (4, 14), and to project a second light pattern in front of the vehicle, the vehicle headlamp (1) further comprises an object-channel control unit (130), a second microprocessor (101), and a second memory (90), wherein the second microprocessor (101) is connected to the object-channel control unit (130) and the second memory (90) for purposes of data exchange, the object-channel control unit (130) is configured to receive at least one message (500) from a second electronic system (61) of the vehicle by way of an object channel (131) and the second microprocessor (101) is configured to retrieve at least partially the at least one message (500) from the object-channel control unit (130), and to form image data from the message (500), and the second microprocessor (101) is further configured to drive the respective output unit (223, 224) of the at least one second light module (213, 214) by way of a video channel (250), wherein the output unit (223, 224) of the at least one second light module (213, 214) is configured to generate common data from the control data and from the image data of the at least one second light module (213, 214), which common data describe a light distribution (400) of a vehicle headlamp.
In regards to claim 4, (currently amended) The vehicle headlamp (1) according to claim 1,wherein the first and/or second memory (90, 110) stores the first and/or second light data (91, 92, 111, 112), which comprise at least one light function with a respective predefined light distribution (300, 301) of the vehicle headlamp (1), and/or predefined graphic symbols (400), and the first and/or second light data (91, 111) have 
In regards to claim 5, (currently amended) The vehicle headlamp (1) according to claim 1, wherein the message (500) is transmitted using TCP or UDP technology by way of the object channel (131), which is a branch of an Ethernet network, a branch of a real-time Ethernet network, 
In regards to claim 7. (Currently Amended) The vehicle headlamp (1) according claim 1, wherein the message (500) comprises at least one description (503), and the object-channel control unit (130) comprises at least one receive identifier (140) which corresponds to the destination address (501), and is 
In regards to claim 9. (Currently Amended) The vehicle headlamp (1) according to claim 7, wherein the object description (503) 
In regards to claim 13. (Currently Amended) The vehicle control (50) according to claim 10, wherein the vehicle control further comprises a recognition system, which is configured to determine recognition data of an opening means of the vehicle, preferably a vehicle key, which indicate a user of the vehicle, and from the recognition data personalized data, personalized image or video, are determined for the user, which data is transmitted by means of the message (500) by way of the object channel (131) to the vehicle headlamp (1) for purposes of projection as a second light pattern in front of the vehicle.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-13, the cited prior art of record does not teach or suggest an apparatus over other claim features “the vehicle headlamp (1) further comprises an object- channel control unit (130), a second microprocessor (101), and a second memory (90), wherein the second microprocessor (101) is connected to the object-channel control unit (130) and the second memory (90) for purposes of data exchange, and the object-channel control unit (130) is configured to receive at least one message (500) from a second electronic system (61) of the vehicle by way of an object channel (131) and the second microprocessor (101) is configured to retrieve at least partially the at least one message (500) from the object-channel control unit (130), and to form image data from the message (500),and the second microprocessor (101) is further configured to drive the respective output unit (223, 224) of the at least one second light module (213, 214) by way of a video channel (250), wherein the output unit (223, 224) of the at least one second light module (213, 214) is configured to generate common data from the control data and from the image data of the at least one second light module (213, 214), which common data describe a light distribution (400) of a vehicle headlamp.” as recited in claim 1.
The claim in the application are deemed to be directed to nonobvious improvement over Miller [US 2004/0114379 A1] who teaches a vehicle headlight system including a light source, digital beam forming optics optically coupled to the light source, and a memory storing a plurality of light illumination patterns. The memory is electrically coupled to the digital beam forming optics.
The primary reason of allowance of the claims is improvement with the vehicle headlamp further comprises an object- channel control unit, a second microprocessor, and a second memory, wherein the second microprocessor is connected to the object-channel control unit and the second memory for purposes of data exchange, and the object-channel control unit is configured to receive at least one message from a second electronic system of the vehicle by way of an object channel and the second microprocessor is configured to retrieve at least partially the at least one message from the object-channel control unit, and to form image data from the message, and the second microprocessor  is further configured to drive the respective output unit of the at least one second light module by way of a video channel, wherein the output unit of the at least one second light module is configured to generate common data from the control data and from the image data of the at least one second light module, which common data describe a light distribution of a vehicle headlamp.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844